Title: Articles of Agreement with Theodorus Bailey, 5 January 1796 (Abstract)
From: Bailey, Theodorus,Madison, James
To: 


5 January 1796. JM has sold to Theodorus Bailey and John B. Van Wyck his land known as lot number two of the Sedachqueda Patent in the Mohawk Valley of New York, amounting to approximately nine hundred acres, at $5.83⅓ per acre, for a total of $5,250. Bailey and Van Wyck have paid JM $4,000 and have given him a note for $1,250 payable on or before 1 Jan. 1797. The parties agree to have the land surveyed at their joint expense and to adjust the sale price according to the results of the survey. The parties post a performance bond of $1,000.
